Citation Nr: 9913175	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-31 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard L. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran had verified active military service from 
September 1959 to September 1965, with 5 years of prior 
service listed on his DD Form 214.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claim of entitlement to 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure, and denied the his claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  A notice of disagreement was 
received in May 1996. A statement of the case was issued in 
August 1996.  A substantive appeal was received from the 
veteran in August 1996.  


REMAND

Applicable law provides service connection will be granted if 
it is shown a particular disease or injury resulting in 
disability was incurred or aggravated during active duty. 
38 U.S.C.A. §§ 1110, 1131 (West 1991). A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a veteran with the development of facts 
does not arise until the veteran has presented evidence of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

According to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter the Court) in Caluza, a 
well-grounded claim for entitlement to service connection 
requires competent evidence of the following:  i) current 
disability (through medical diagnosis);  ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence) and;  iii) a nexus between the inservice 
injury or disease and the current disability (through medical 
evidence).  Caluza at 506.

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 C.F.R. § 3.309(e) (1998).  
The specified diseases do not include a current diagnosis of 
peripheral neuropathy (acute and subacute peripheral 
neuropathy, defined as transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset, 
would be presumed service-connected).  38 C.F.R. § 3.309(e) 
(1998).  Furthermore, in August 1996, the Secretary of 
Veterans Affairs determined that presumptive service 
connection is not warranted for conditions for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted. See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442 
(August 8, 1996).  

However, notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation. Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).

In this case, the veteran has submitted an affidavit signed 
by Ralph S. Feinstein, M.D.  In it, Dr. Feinstein states that 
it is more probable than not that the veteran's peripheral 
neuropathy was caused by his exposure to Agent Orange.  
However, in a outpatient treatment record dated the same day 
as the affidavit, Dr. Feinstein pointed out that the veteran 
had prepared the affidavit, and that he (the doctor) signed 
it because it did "seem reasonable that there very possibly 
may be a connection."  The Board notes that while the 
affidavit is possibly sufficient to meet the third prong in 
Caluza (the nexus) to well-ground the claim, the outpatient 
treatment record does not, as it is speculative.  See Obert 
v. Brown, 5 Vet.App 30 (1993).  As such, clarification from 
Dr. Feinstein in this regard should be sought by the veteran 
and/or the RO.  

Further, the Board notes that it does not appear that the RO 
addressed whether the veteran was in fact exposed to Agent 
Orange while serving in Vietnam (and thus, the second prong 
of Caluza, i.e. incurrence).  In this regard, it is noted 
that the Court has recently found that a veteran is not 
entitled to a presumption of exposure to Agent Orange if he 
has not developed a condition enumerated in 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. 
App. 164 (1999).  Therefore, the Board finds that the RO 
should give the veteran the opportunity to establish that he 
was exposed to Agent Orange in service.  Thereafter, in re-
adjudicating this matter, the RO should specifically address 
the veteran's claim that he was exposed to Agent Orange while 
on active duty.  
\
In addition in its prior remand the Board asked that the 
veteran's period(s) of service be verified.  The RO has 
attempted to do so but the last VA Form 21-3101 in the file 
in October 1998 indicates that another request should be made 
to verify the Army service.  The Board believes that this 
should be done.

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of 
this case.  The Board notes the veteran's claim of 
entitlement to total disability rating based on 
unemployability for compensation purposes is inextricably 
intertwined with these claims, inasmuch as a grant of service 
connection for the above-mentioned disability could affect 
the outcome of the unemployability claim.

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions: 


1.  The RO should verify the veteran's 
service.  See above.

2.  The RO should take the appropriate 
steps and ask Dr. Feinstein to clarify 
his opinion regarding the relationship 
between the veteran's peripheral 
neuropathy and his alleged exposure to 
Agent Orange.  Specifically, he should be 
asked which of his statements is 
accurate, whether 

a.) It is more probable than not the 
veteran's peripheral neuropathy was 
caused by exposure to Agent Orange or 

b.) that there may be a connection 
between the veteran's peripheral 
neuropathy and exposure to Agent Orange.

Further, the RO should ask Dr. Feinstein 
to set forth his medical credentials, the 
basis of his medical expertise in the 
field of Agent Orange and any medical 
literature that supports his opinion.

3.  The RO should give the veteran the 
opportunity to establish that he was 
exposed to Agent Orange in service. 
McCartt.

4.  The RO should review the issues in 
appellate status.   In adjudicating the 
claim for service connection for 
peripheral neuropathy due to exposure to 
Agent Orange, the RO should make a 
finding on whether the veteran was 
exposed to Agent Orange. McCartt.  If the 
decision(s) remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, all applicable 
law and regulations, and reflects 
detailed reasons and bases for the 
decision.  They should then be afforded 
the applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the veteran until he 
receives further notice.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









